Case: 13-60410      Document: 00512591018         Page: 1    Date Filed: 04/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 13-60410                                 April 9, 2014
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
SERGIO SALDANA-DE LA CRUZ,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A039 099 725


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Mexican citizen Sergio Saldana-De La Cruz (Saldana) petitions for
review of the decision of the Board of Immigration Appeals (BIA) denying his
application for deferral of removal pursuant to the Convention Against Torture
(CAT). Saldana contends that the BIA and Immigration Judge, whose opinion
was adopted by the BIA, employed the wrong standards of proof when




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60410    Document: 00512591018    Page: 2   Date Filed: 04/09/2014


                                No. 13-60410

considering his CAT claim and that his CAT claim should be considered on its
merits using the correct legal standards.
      The argument as to the standards of review employed by the IJ and BIA
was not raised before the BIA. The argument was not exhausted, and we lack
jurisdiction to review it. See Omari v. Holder, 562 F.3d 314, 318 (5th Cir.
2009). Because Saldana was convicted of an aggravated felony offense, we lack
jurisdiction to consider the merits of his CAT claim.           See 8 U.S.C.
§ 1252(a)(2)(C).
      PETITION FOR REVIEW DISMISSED.




                                      2